DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JEAN LUXAMA,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-325

                              [March 29, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox, Judge;
L.T. Case No. 312010CF001636.

  Jean Luxama, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.